          Case 8:15-bk-10182-MW                    Doc 50 Filed 04/20/20 Entered 04/20/20 14:29:18                                      Desc
                                                   Main Document    Page 1 of 12



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 WEILAND GOLDEN GOODRICH LLP
 Michael J. Weiland, State Bar No. 96672
 mweiland@wgllp.com
 Jeffrey I. Golden, State Bar No. 133040
 jgolden@wgllp.com
 Reem J. Bello, State Bar No. 198840
 rbello@wgllp.com
 650 Town Center Drive, Suite 600
 Costa Mesa, California 92626
 Telephone 714-966-1000; Facsimile 714-966-1002



      Individual appearing without attorney
      Attorney for: Chapter 7 Trustee Weneta M.A. Kosmala

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                       DIVISION

 In re:                                                                       CASE NO.: 8:15-bk-10182-MW
 AHMAD MALKAWI,
                                                                              CHAPTER: 7




                                                                                   NOTICE OF SALE OF ESTATE PROPERTY

                                                              Debtor(s).


 Sale Date: 05/11/2020                                                        Time: 2:00 pm

 Location: United States Bankruptcy Court, Courtroom 6C, 411 West Fourth Street, Santa Ana, California 92701

Type of Sale:           Public         Private               Last date to file objections: 04/27/2020

Description of property to be sold: All rights, titles and interests of the Estate in and to: (1) Global Telecom, Corp.,
including any and all shares of stock of Global Telecom, Corp., owned and held by the Estate, and all rights, including
causes of action, appurtenant to such shares; and (2) Global Telecom Engineering, Inc., including any and all
shares of stock of Global Telecom Engineering, Inc., owned and held by the Estate, and all rights, including causes of
action, appurtenant to such shares.

Terms and conditions of sale: Subject to overbid. Earnest money deposit of $51,000.00 required. Sale is "as is,
 where is," with no warranties or guaranties of any kind. Sale is subject to Bankruptcy Court approval. Other terms and
 conditions apply; see motion on file with the Clerk of Court.



                     $ 50,000.00
Proposed sale price: _________________________________


           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                                    F 6004-2.NOTICE.SALE
       Case 8:15-bk-10182-MW                     Doc 50 Filed 04/20/20 Entered 04/20/20 14:29:18                                      Desc
                                                 Main Document    Page 2 of 12


Overbid procedure (if any): Overbid increments: $1,000.00 initial / $1,000.00 thereafter. $51,000.00 earnest money
deposit. See attached overbid procedures.


If property is to be sold free and clear of liens or other interests, list date, time and location of hearing:
Sale Date: May 11, 2020 at 2:00 p.m.
Location
United States Bankruptcy Court
Central District of California, Santa Ana Division
411 W. Fourth Street, Courtroom 6C
Santa Ana, CA 92701




Contact person for potential bidders (include name, address, telephone, fax and/or email address):
 WEILAND GOLDEN GOODRICH LLP
 Jeffrey I. Golden, Esq.
 Reem J. Bello, Esq.
 650 Town Center Drive, Suite 600
 Costa Mesa, California 92626
 Telephone 714-966-1000
 Facsimile 714-966-1002
 jgolden@wgllp.com
 rbello@wgllp.com




Date: 04/20/2020




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                                       F 6004-2.NOTICE.SALE
                                                                                    Case 8:15-bk-10182-MW    Doc 50
                                                                                                                 49 Filed 04/20/20 Entered 04/20/20 14:29:18
                                                                                                                                                    14:26:53   Desc
                                                                                                             Main
                                                                                                              MainDocument
                                                                                                                  Document PagePage31of
                                                                                                                                      of12
                                                                                                                                         8


                                                                                     1 WEILAND GOLDEN GOODRICH LLP
                                                                                       Michael J. Weiland, State Bar No. 96672
                                                                                     2 mweiland@wgllp.com
                                                                                       Jeffrey I. Golden, State Bar No. 133040
                                                                                     3 jgolden@wgllp.com
                                                                                       Reem J. Bello, State Bar No. 198840
                                                                                     4 rbello@wgllp.com
                                                                                       650 Town Center Drive, Suite 600
                                                                                     5 Costa Mesa, California 92626
                                                                                       Telephone 714-966-1000
                                                                                     6 Facsimile      714-966-1002

                                                                                     7 Counsel for Chapter 7 Trustee
                                                                                       Weneta M.A. Kosmala
                                                                                     8

                                                                                     9                       UNITED STATES BANKRUPTCY COURT
                                                                                    10                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                    11                                 SANTA ANA DIVISION
Weiland Golden Goodrich LLP




                                                                                    12 In re                                     Case No. 8:15-bk-10182-MW
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 AHMAD MALKAWI,                            Chapter 7
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14                           Debtor.         NOTICE OF HEARING ON CHAPTER 7
                                                                                                                                 TRUSTEE’S MOTION FOR ORDER:
                                                                                    15                                           (1) AUTHORIZING SALE OF PERSONAL
                                                                                                                                 PROPERTY ASSETS FREE AND CLEAR
                                                                                    16                                           OF LIENS AND INTERESTS PURSUANT
                                                                                                                                 TO 11 U.S.C §§ 363(b) AND (f);
                                                                                    17                                           (2) APPROVING OVERBID
                                                                                                                                 PROCEDURES, AND (3) APPROVING
                                                                                    18                                           PROPOSED BUYER AS GOOD FAITH
                                                                                                                                 PURCHASER PURSUANT TO 11 U.S.C.
                                                                                    19                                           § 363(m)
                                                                                    20                                           Date:   May 11, 2020
                                                                                                                                 Time:   2:00 p.m.
                                                                                    21                                           Ctrm:   6C
                                                                                                                                         411 West Fourth Street
                                                                                    22                                                   Santa Ana, California 92701
                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                         1269350.1                                                      NOTICE OF HEARING
                                                                                    Case 8:15-bk-10182-MW              Doc 50
                                                                                                                           49 Filed 04/20/20 Entered 04/20/20 14:29:18
                                                                                                                                                              14:26:53               Desc
                                                                                                                       Main
                                                                                                                        MainDocument
                                                                                                                            Document PagePage42of
                                                                                                                                                of12
                                                                                                                                                   8


                                                                                     1 TO ALL INTERESTED PARTIES:

                                                                                     2         Weneta M.A. Kosmala, the Chapter 7 trustee ("Trustee") for the bankruptcy estate
                                                                                       ("Estate") of debtor Ahmad Malkawi ("Debtor"), has filed the Motion for Order:
                                                                                     3 (1) Authorizing Sale of Personal Property Assets Free and Clear of Liens and Interests
                                                                                       Pursuant to 11 U.S.C. §§ 363(b) and (f); (2) Approving Overbid Procedures; and
                                                                                     4 (3) Approving Proposed Buyer as Good-Faith Purchaser Pursuant to 11 U.S.C. § 363(m)
                                                                                       ("Motion").1 A hearing on the Motion will take place at the United States Bankruptcy Court
                                                                                     5 located at 411 West Fourth Street, Santa Ana, California, courtroom 5C, on May 11, 2020
                                                                                       at 2:00 p.m.
                                                                                     6
                                                                                               By the Motion, the Trustee seeks the Court’s approval of a sale of shares of stock
                                                                                     7 in two companies   for $50,000.00, subject to overbid. The Trustee believes the proposed
                                                                                       sale is reasonable, in the best interest of the Estate, and supported by a valid business
                                                                                     8 purpose. The offer to acquire the shares of stock is the only offer received by the Trustee
                                                                                       to date. The proposed sale will bring cash into the Estate for the benefit of creditors and
                                                                                     9 is subject to overbid.

                                                                                    10                                                 BACKGROUND
                                                                                    11         On January 14, 2015 ("Petition Date"), Debtor filed a voluntary petition for relief
                                                                                         under Chapter 7 of the United States Bankruptcy Code, case no. 8:15-bk-10182-MW
Weiland Golden Goodrich LLP




                                                                                    12   ("Case"), and John M. Wolfe was appointed the Chapter 7 trustee. Debtor filed his
                                                                                         bankruptcy schedules ("Schedules") on January 28, 2015, as both Docket No. 11 and
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13   Docket No. 11-1. Debtor received a discharge of his bankruptcy case on or about
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                         May 11, 2015. On May 18, 2015, the Trustee filed his report of no distribution and the
                                                                                    14   case was closed by order entered June 21, 2016. On December 2, 2019, the Office of the
                                                                                         United States Trustee ("UST") filed its ex parte application for an order reopening the
                                                                                    15   Case ("Application to Reopen"), and an order reopening the Case was entered on
                                                                                         December 3, 2019. Shortly thereafter, Weneta M.A. Kosmala was appointed the
                                                                                    16   Chapter 7 trustee.

                                                                                    17        According to Schedule B - Personal Property, as of the Petition Date, Debtor
                                                                                       owned and held forty-nine percent (49%) of the shares of stock of Global Telecom, Corp.,
                                                                                    18 a California corporation ("Global Telecom, Corp.") which Debtor valued at Seven Hundred
                                                                                       Dollars ($700.00), and which, by the filing of the Case and the Trustee’s appointment, are
                                                                                    19 now vested in the Trustee for the benefit of the Estate. According to Schedule D –
                                                                                       Creditors Holding Secured Claims, there are no secured claims against the shares of
                                                                                    20 stock.

                                                                                    21        According to deposition testimony by Debtor and his spouse Andrada Costoiu ("Ms.
                                                                                       Costoiu"), as of the Petition Date, the remaining fifty-one percent (51%) of the shares of
                                                                                    22 stock of Global Telecom, Corp., were owned by Ms. Costoiu and, as such, were
                                                                                       community property of the Debtor and therefore became and are now also vested in the
                                                                                    23 Trustee.

                                                                                    24       According to the records of the State of Delaware Secretary of State, Global
                                                                                       Telecom Engineering, Inc., a Delaware corporation ("Global Telecom Engineering, Inc."),
                                                                                    25 was formed and incorporated on October 8, 2018.

                                                                                    26

                                                                                    27       1
                                                                                                 Capitalized terms have the meaning as the capitalized terms in the Motion.

                                                                                    28
                                                                                         1269350.1                                              2                             NOTICE OF HEARING
                                                                                    Case 8:15-bk-10182-MW              Doc 50
                                                                                                                           49 Filed 04/20/20 Entered 04/20/20 14:29:18
                                                                                                                                                              14:26:53               Desc
                                                                                                                       Main
                                                                                                                        MainDocument
                                                                                                                            Document PagePage53of
                                                                                                                                                of12
                                                                                                                                                   8


                                                                                     1        According to the records of the Secretary of State for the State of California, Global
                                                                                       Telecom, Corp., merged with and into Global Telecom Engineering, Inc., on October 8,
                                                                                     2 2018, the same date as the date of the formation and incorporation of Global Telecom
                                                                                       Engineering, Inc., as evidenced by a Certificate of Merger filed with the State of Delaware
                                                                                     3 Secretary of State on October 8, 2018, a copy of which was filed with the Secretary of
                                                                                       State for the State of California on October 9, 2018, as California Secretary of State Filing
                                                                                     4 Number D1477552.

                                                                                     5           Seowon Intech Co., Ltd., a South Korea corporation ("Buyer") desires to purchase
                                                                                         from the Trustee and, subject to the approval of the Agreement (defined below) by the
                                                                                     6   Bankruptcy Court and possible overbidding by other prospective purchasers, the Trustee
                                                                                         desires to sell to Buyer, on the terms and conditions set forth in the Agreement, all rights,
                                                                                     7   titles and interests of the Estate in and to: (1) Global Telecom, Corp., including any and all
                                                                                         shares of stock of Global Telecom, Corp., owned and held by the Estate, and all rights,
                                                                                     8   including causes of action, appurtenant to such shares; and (2) Global Telecom
                                                                                         Engineering, Inc., including any and all shares of stock of Global Telecom Engineering,
                                                                                     9   Inc., owned and held by the Estate, and all rights, including causes of action, appurtenant
                                                                                         to such shares (collectively, "Sale Assets"), as a sale free and clear of liens and interests
                                                                                    10   pursuant to 11 U.S.C. § 363(b) and (f) (“Sale”) for a purchase price of $50,000.00
                                                                                         (“Purchase Price”), subject to overbid, pursuant to the Purchase and Sale Agreement
                                                                                    11   (“Agreement”).
Weiland Golden Goodrich LLP




                                                                                    12        Global Telecom, Corp., and Global Telecom Engineering, Inc., are privately held
                                                                                       companies. Therefore, the Trustee is unable to determine the value of the Sale Assets.
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 The Trustee, in her business judgment, believes the Purchase Price is reasonable and
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       wishes to proceed with the sale of the Sale Assets to Buyer, subject to overbid.
                                                                                    14
                                                                                                                   TERMS OF THE PROPOSED SALE
                                                                                    15
                                                                                              The Trustee (also referred to as "Seller") seeks to sell all rights, titles and interests
                                                                                    16 of the Estate  in the Sale Assets for the benefit of the Estate, and Buyer, whose address is
                                                                                       689-47 Kyunggi DoKumjung-Dong, Kunpo-City, South Korea, desires to purchase such
                                                                                    17 interest in the Sale Assets. The Trustee and Buyer are referred to as the "Parties."
                                                                                       Therefore, the Parties have entered into the Agreement, a copy of which is attached as
                                                                                    18 Exhibit 5 to the Motion. The salient terms of the Agreement and the proposed Sale are as
                                                                                       follows2:
                                                                                    19
                                                                                              1.      Bankruptcy Court Approval. The Sale is subject to approval of the Court.
                                                                                    20                The order approving the Sale shall become final fifteen days after it is
                                                                                                      entered unless an appeal is timely-filed and a stay pending appeal is
                                                                                    21                obtained ("Final Order").

                                                                                    22             2.      Continued Marketing, Competitive Bidding and Sale Pursuant to Best Offer
                                                                                                           Received. Until the Approval Order is entered by the Bankruptcy Court:
                                                                                    23                     (a) Seller may establish, amend, rescind and seek Bankruptcy Court
                                                                                                           approval of Bidding Procedures to facilitate an organized auctioned sale of
                                                                                    24                     the Sale Assets, including establishing minimum deposit requirements,
                                                                                                           minimum bid increments and criteria for qualifying prospective purchasers
                                                                                    25                     as Qualifying Bidders including proof of funds and ability to perform;
                                                                                                           (b) Seller may solicit, propose, negotiate, counter and accept competing
                                                                                    26

                                                                                    27       2
                                                                                                 Parties are advised to consult the Agreement for all terms and conditions.

                                                                                    28
                                                                                         1269350.1                                               3                            NOTICE OF HEARING
                                                                                    Case 8:15-bk-10182-MW             Doc 50
                                                                                                                          49 Filed 04/20/20 Entered 04/20/20 14:29:18
                                                                                                                                                             14:26:53          Desc
                                                                                                                      Main
                                                                                                                       MainDocument
                                                                                                                           Document PagePage64of
                                                                                                                                               of12
                                                                                                                                                  8


                                                                                     1                     offers for the Sale Assets, and not be in Breach or Default, or be deemed to
                                                                                                           have acted unreasonably, improperly or in bad faith by reason of any such
                                                                                     2                     conduct; (c) Seller may rank, in order of desirability as viewed from the
                                                                                                           perspective of Seller and the Estate, all Qualifying Offers, including Buyer's
                                                                                     3                     Offer, taking into consideration all differences between competing offers
                                                                                                           deemed relevant by Seller, including: (1) the amount of the purchase price
                                                                                     4                     offered; (2) whether the Sale Assets would be sold subject to, or free and
                                                                                                           clear of Liens and Interests; (3) the amount of any Brokerage Commissions,
                                                                                     5                     repair costs or other costs of sale payable by Seller; and (4) the date by
                                                                                                           which the Closing would occur; and (d) Seller may request that the Approval
                                                                                     6                     Order authorize the sale of the Sale Assets pursuant to the Best Offer, and
                                                                                                           that if a Sale pursuant to the Best Offer fails to occur, then pursuant to the
                                                                                     7                     next most highly ranked Qualifying Offer not revoked or in breach or default
                                                                                                           by the offeror.
                                                                                     8
                                                                                                   3.      Purchase and Sale Obligation. Subject to the terms and conditions of this
                                                                                     9                     Agreement and upon the entry of the Approval Order and the passage of
                                                                                                           time to appeal same such that the Approval Order becomes a Final Order,
                                                                                    10                     Seller will sell, transfer and assign to Buyer, and Buyer will purchase,
                                                                                                           acquire and accept from Seller, all rights, titles and interests in and to the
                                                                                    11                     Sale Assets, as a sale, transfer and assignment free and clear of Liens and
                                                                                                           Interests pursuant to 11 U.S.C. §363(b) and (f), on an "AS IS", "WHERE IS"
Weiland Golden Goodrich LLP




                                                                                    12                     and "WITH ALL FAULTS" basis and condition, as set forth in Section 4.33.
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13             4.      Payment of Purchase Price. Buyer shall pay the Purchase Price as follows:
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                                                   a.      Initial Deposit. On or before the Execution Date, Buyer will
                                                                                    14                     deposit directly with the Trustee a deposit ("Initial Deposit") in the cash sum
                                                                                                           of Fifty Thousand Dollars ($50,000.00), by delivering to the Trustee a valid
                                                                                    15                     Cashier's Check payable to "Weneta M. A. Kosmala, Trustee" in said
                                                                                                           amount. If the Sale to Buyer is consummated, then the Initial Deposit will be
                                                                                    16                     retained by Seller for the benefit of the Estate and credited toward the
                                                                                                           payment of the Purchase Price. If the Sale to Buyer fails to occur by reason
                                                                                    17                     of a Default by Buyer, then the entire $50,000.00 Initial Deposit will be
                                                                                                           forfeited to Seller as "Liquidated Damages" as provided in Section 5.3. The
                                                                                    18                     entire Initial Deposit will be promptly returned to Buyer if the Sale fails to
                                                                                                           occur by reason of the occurrence of any of: (a) the Bankruptcy Court
                                                                                    19                     declining to enter the Approval Order as provided for in Section 2.1; (b) the
                                                                                                           Sale Assets being sold to another person, including as a result of the
                                                                                    20                     competitive bidding process described in Section 2.2; (c) the Sale Order
                                                                                                           being denied by the Bankruptcy Court, or (d) a Default by Seller as defined
                                                                                    21                     in Section 5.2.
                                                                                                                   b.      Final Deposit. Within one (1) Business Day following the entry
                                                                                    22                     of the Approval Order approving the Sale to Buyer, Buyer will deposit
                                                                                                           directly with Seller a deposit ("Final Deposit") in the amount, if any, by which
                                                                                    23                     the Purchase Price exceeds the amount of the Initial Deposit, by delivering
                                                                                                           to Seller a valid Cashier's Check payable to "Weneta M. A. Kosmala,
                                                                                    24                     Trustee" in said amount, and the Final Deposit, if any, will also be applied
                                                                                                           and credited toward the payment of the Purchase Price.
                                                                                    25

                                                                                    26

                                                                                    27       3
                                                                                                 Section references are to the Agreement.

                                                                                    28
                                                                                         1269350.1                                          4                          NOTICE OF HEARING
                                                                                    Case 8:15-bk-10182-MW        Doc 50
                                                                                                                     49 Filed 04/20/20 Entered 04/20/20 14:29:18
                                                                                                                                                        14:26:53             Desc
                                                                                                                 Main
                                                                                                                  MainDocument
                                                                                                                      Document PagePage75of
                                                                                                                                          of12
                                                                                                                                             8


                                                                                     1           5.    Maintenance of Deposits. Seller will maintain all Deposits received by Seller
                                                                                                       pursuant to this Agreement in a federally insured bank approved by the
                                                                                     2                 Office of the United States Trustee for such purpose, until credited and
                                                                                                       applied toward the payment of the Purchase Price, forfeited to Seller as
                                                                                     3                 "Liquidated Damages," or returned to Buyer, in accordance with the terms of
                                                                                                       this Agreement. No interest will be earned by or payable to Buyer with
                                                                                     4                 respect to any funds deposited with Seller.

                                                                                     5                             PROPOSED OVERBID PROCEDURES
                                                                                     6        The Trustee proposes the following procedure to allow for overbids prior to the
                                                                                       Court's approval of the Sale to ensure that the Sale Assets are sold for the best possible
                                                                                     7 price:

                                                                                     8                 1.     Qualifying bidders ("Qualifying Bidder") shall:
                                                                                                              a.      Bid at least $51,000.00 in cash for the Sale Assets;
                                                                                     9                        b.      Set forth in writing the terms and conditions of the offer that are
                                                                                                       at least as favorable to the Trustee as those set forth in the Agreement;
                                                                                    10                        c.      Be financially qualified, in the Trustee's exercise of her sound
                                                                                                       business judgment, to close the purchase of the Sale Assets;
                                                                                    11                        d.      Submit an offer that does not contain any contingencies to
                                                                                                       closing the sale, including, but not limited to, financing contingencies;
Weiland Golden Goodrich LLP




                                                                                    12                        e.      Submit a cash deposit of $51,000.00 ("Overbid Deposit")
                                                                                                       payable to Weneta M.A. Kosmala, Chapter 7 Trustee for the Bankruptcy
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13                 Estate of Ahmad Malkawi, in the form of a cashier's check, which Overbid
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                                       Deposit shall be non-refundable if the bid is deemed to be the Successful
                                                                                    14                 Bid, as defined in paragraph 4 below. The Overbid Deposit, written offer,
                                                                                                       and evidence of financial qualification must be delivered to the Trustee's
                                                                                    15                 counsel at or before the hearing currently set for May 11, 2020, at 2:00 p.m.
                                                                                                       The Trustee's counsel's address is listed in the upper left-hand corner of
                                                                                    16                 page 1 of this Motion.

                                                                                    17                 2.     At the hearing on the Motion, only Buyer or its representatives and
                                                                                                 any party who is deemed a Qualifying Bidder shall be entitled to bid.
                                                                                    18
                                                                                                        3.     Any incremental bid in the bidding process shall be at least $1,000.00
                                                                                    19           higher than the prior bid.

                                                                                    20                  4.     At the hearing on the Motion and upon conclusion of the bidding
                                                                                                 process, the Trustee shall decide, subject to Court approval, which of the bids is
                                                                                    21           the best bid, and such bid shall be deemed to be the "Successful Bid." The bidder
                                                                                                 who is accepted by the Trustee as the successful bidder ("Successful Bidder") must
                                                                                    22           pay all amounts reflected in the Successful Bid in cash at the closing of the sale.
                                                                                                 At the hearing on the Motion, and upon conclusion of the bidding process, the
                                                                                    23           Trustee may also acknowledge a back-up bidder ("Back-Up Bidder") which shall be
                                                                                                 the bidder with the next best bid. Should the Successful Bidder fail to close the
                                                                                    24           sale of the Sale Assets, the Trustee may sell the Sale Assets to the Back-Up
                                                                                                 Bidder without further Court order.
                                                                                    25
                                                                                                       5.     Overbids shall be all cash and no credit shall be given to the
                                                                                    26           purchaser or over bidder(s).

                                                                                    27           A complete copy of the Motion is on file with the Bankruptcy Court.

                                                                                    28
                                                                                         1269350.1                                      5                           NOTICE OF HEARING
                                                                                    Case 8:15-bk-10182-MW      Doc 50
                                                                                                                   49 Filed 04/20/20 Entered 04/20/20 14:29:18
                                                                                                                                                      14:26:53         Desc
                                                                                                               Main
                                                                                                                MainDocument
                                                                                                                    Document PagePage86of
                                                                                                                                        of12
                                                                                                                                           8


                                                                                     1          Parties-in-interest are advised that pursuant to Second Amended General Order
                                                                                       20-02 entered April 14, 2020, in all bankruptcy cases pending in the Central District of
                                                                                     2 California, telephonic appearances are mandatory except for trials and other evidentiary
                                                                                       hearings through June 1, 2020, unless otherwise ordered by the Court. In order to
                                                                                     3 schedule an appearance by telephone, parties are advised to contact CourtCall at (866)
                                                                                       582-6878 and schedule a telephonic appearance.
                                                                                     4
                                                                                                Your Rights May be Affected. You should read these papers carefully and
                                                                                     5 discuss them with your attorney, if you have one. If you do not have an attorney, you may
                                                                                       wish to consult one.
                                                                                     6
                                                                                                Deadline for Opposition Papers. The Motion is being heard on regular notice
                                                                                     7 pursuant to LBR 9013-1. If you wish to oppose the Motion, you must file a written
                                                                                       response with the Court and serve a copy of it upon the Movant or Movant’s attorney at
                                                                                     8 the address set forth above no less than 14 days prior to the above hearing date. If you
                                                                                       fail to file a written response to the Motion within such time period, the Court may treat
                                                                                     9 such failure as a waiver of your right to oppose the Motion and may grant the requested
                                                                                       relief.
                                                                                    10
                                                                                                Hearing Date Obtained Pursuant to Judge’s Self-Calendaring Procedure. The
                                                                                    11 undersigned hereby verifies that the above hearing date and time were available for this
                                                                                       type of Motion according to the judge’s self-calendaring procedures.
Weiland Golden Goodrich LLP




                                                                                    12
                                                                                       Dated: April 20, 2020                       WEILAND GOLDEN GOODRICH LLP
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14
                                                                                                                                By: /s/ Reem J. Bello
                                                                                    15                                              JEFFREY I. GOLDEN
                                                                                                                                    REEM J. BELLO
                                                                                    16                                              Attorneys for Chapter 7 Trustee,
                                                                                                                                    Weneta M.A. Kosmala
                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                         1269350.1                                  6                         NOTICE OF HEARING
        Case 8:15-bk-10182-MW                      Doc 50
                                                       49 Filed 04/20/20 Entered 04/20/20 14:29:18
                                                                                          14:26:53                                      Desc
                                                   Main
                                                    MainDocument
                                                        Document PagePage97of
                                                                            of12
                                                                               8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Notice of Hearing on Chapter 7 Trustee's Motion for
Order: (1) Authorizing Sale of Personal Property Assets Free and Clear of Liens and Interests Pursuant to 11 U.S.C. §§
363(b) and (f); (2) Approving Overbid Procedures; and (3) Approving Proposed Buyer as Good-Faith Purchaser Pursuant
to 11 U.S.C. § 363(m)
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 20, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) April 20, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Honorable Mark S. Wallace                                                     Ahmad Malkawi
United States Bankruptcy Court                                                127 Roadrunner
411 West Fourth Street, Suite 6135 / Courtroom 6C                             Irvine, CA 92603-0161
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 20, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 4/20/2020                      Victoria Rosales
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:15-bk-10182-MW                      Doc 50
                                                       49 Filed 04/20/20 Entered 04/20/20 14:29:18
                                                                                          14:26:53                                      Desc
                                                   Main
                                                    MainDocument
                                                         Document Page
                                                                     Page10
                                                                          8 of 8
                                                                               12


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Reem J Bello rbello@wgllp.com,
kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com
Rebecca A Caley rcaley@caleylaw.com, kristina@caleylaw.com;carolyn@caleylaw.com
Weneta M Kosmala (TR) ecf.alert+Kosmala@titlexi.com,
wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com
Austin P Nagel melissa@apnagellaw.com
Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
Andrew Still astill@swlaw.com, kcollins@swlaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

SERVED BY UNITED STATES MAIL:
Zuhair Nubani                                                                     Mercedes-Benz Financial Services USA LLC, fk
823 Adler Ct.                                                                     13650 Heritage Pkwy.
Schaumburg, IL 60194-2413                                                         Fort Worth, TX 76177-5323

Seowon Intech Co., Ltd.
c/o The Shinbrot Firm
Attention: Jeffrey S. Shinbrot
8200 Wilshire Boulevard - Suite 400
Beverly Hills, California 90211

Seowon Intech Co, Ltd.
c/o Lamb and Kawakami LLP
Attention: Patrick Rendon
333 South Grand Avenue, Suite 4200
Los Angeles, CA 90071

Access Communications, Inc.
c/o CT Corporation System Inc.
100 S. Fifth Street, Suite 1075
Minneapolis, MN 55402-1265

Eldorado Resorts Corp.
3015 N. Ocean Blvd., Suite 12
Fort Lauderdale, FL 33308-7344

Hyundai Lease Tilting Trust
c/o Law Offices of Austin P. Nagel
111 Deerwood Rd., Suite 305
San Ramon, CA 94583-1530

KIT Motors Finance
POB 20815
Fountain Valley, CA 92728

MA – Huon
c/o Southwest Credit Systems
4120 International Parkway
Carrollton, TX 75007-1958

MB Financial Services
36455 Corporate Drive
Farmington Hills, MI 48331-3552



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:15-bk-10182-MW                   Doc 50 Filed 04/20/20 Entered 04/20/20 14:29:18                                       Desc
                                                Main Document    Page 11 of 12



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                                 Costa Mesa, CA 92626
A true and correct copy of the foregoing document entitled: NOTICE OF SALE OF ESTATE PROPERTY will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 04/20/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 04/20/2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 04/20/2020 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

04/20/2020          Victoria Rosales
Date                         Printed Name                                                     Signature




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 3                                       F 6004-2.NOTICE.SALE
   Case 8:15-bk-10182-MW        Doc 50 Filed 04/20/20 Entered 04/20/20 14:29:18   Desc
                                Main Document    Page 12 of 12


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Reem J Bello rbello@wgllp.com,
kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com
Rebecca A Caley rcaley@caleylaw.com, kristina@caleylaw.com;carolyn@caleylaw.com
Weneta M Kosmala (TR) ecf.alert+Kosmala@titlexi.com,
wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com
Austin P Nagel melissa@apnagellaw.com
Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
Andrew Still astill@swlaw.com, kcollins@swlaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
